DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
In claims 2-4, recites “An abnormality detection apparatus for an electrically heated catalyst” should be corrected to  “The abnormality detection apparatus for the electrically heated catalyst”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-4
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:

	In Claim 1, line 22, “the application”, lacks antecedent bases in the claim, since application has not previously been claimed. 
	In Claim 1, line 22, “the time”, lacks antecedent bases in the claim, since time has not previously been claimed. 
In Claim 1, lines 15-19 recites “to adjust the applied voltage to a voltage substantially equal to a specific upper limit voltage when the electrical power that can be supplied to the electrically heated catalyst by applying a voltage equal to or lower than the specific upper limit voltage is lower than the target electrical power” however the scope of recitation is not ascertainable since how a voltage can be adjust to be equal to an supper limit voltage while also lower than the same supper limit voltage. For the purposes of treating the claim under prior art, the language is interpreted as applying any voltage greater than zero to the maximum possible voltage.
In Claim 1, line 27, “the ratio”, lacks antecedent bases in the claim, since ratio has not previously been claimed.	
The following errors explicitly found in Claim 1 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2009/0211233 A1 to Watanabe et. al. (Watanabe) in view of Pub No. US 2011/0118924 A1 to Nasu et. al. (Nasu).

In Reference to Claim 1
		Watanabe teaches (except for the bolded and italic recitations below):
An abnormality detection apparatus for an electrically heated catalyst comprising: 
an electrically heated catalyst (15) provided in an exhaust passage (14) of an internal combustion engine (4), including an exhaust gas purification catalyst (15) and a heating element (15) that generates heat when supplied with electrical power, the electrical resistance of the heating element being larger when its temperature is low than when it is high; and 
a controller (30) including at least one processor, 
the controller (30) configured to: 
adjust an applied voltage defined as a voltage applied to the electrically heated catalyst (15) in such a way as to make the electrical power as the product of the applied voltage and a catalyst current defined as the electrical current flowing through the electrically heated catalyst per unit time equal to a target electrical power to be supplied to the electrically heated catalyst (15), and adjust the applied voltage to a voltage substantially equal to a specific upper limit voltage when the electrical power that can be supplied to the electrically heated catalyst (15) by applying a voltage equal to or lower than the specific upper limit voltage is lower than the target electrical power (S106); 
calculate an actually supplied electrical energy defined as the integrated value of the electrical power actually supplied to the electrically heated catalyst 
calculate a target electrical energy defined as the integrated value of the target electrical power over the specific period (S108); 
calculate an accomplishment ratio parameter relating to the ratio of the actually supplied electrical energy calculated by the controller (30) to the target electrical energy calculated by the controller (30); 
detect an abnormality of the electrically heated catalyst (15) by comparing the accomplishment ratio parameter calculated by the controller (30) and a specific threshold (S110); 
acquire a temperature parameter relating to the temperature of the electrically heated catalyst (15) at the time when the supply of electrical power is started (S104); and 
set the specific threshold according to the temperature parameter acquired by the controller (30) (within S108)(see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).
Watanabe teaches to calculate a target electrical energy and compare to the target electrical energy to the target electrical energy to determine the abnormality of the electrically heated catalyst (15). However, Watanabe is silent (bolded and italic recitations above) as to calculate an accomplishment ratio parameter relating to the ratio of the actually supplied electrical energy calculated by the controller (30) to the target electrical energy calculated by the controller 

In Reference to Claim 2
An abnormality detection apparatus for an electrically heated catalyst according to claim 1 (see rejection to claim 1 above), wherein 
the controller (30) calculates a supplied electrical energy ratio defined as the ratio of the actually supplied electrical energy calculated by the controller (30) to the target electrical energy calculated by the controller (30) as the accomplishment ratio parameter, 
the controller (30) determines that the electrically heated catalyst (15) is abnormal if the supplied electrical energy ratio calculated by the controller (30) is lower than a specific ratio as the specific threshold, and the controller (30) sets 

In Reference to Claim 3
An abnormality detection apparatus for an electrically heated catalyst according to claim 1 (see rejection to claim 1 above), wherein the specific period is the period from the time when the application of the applied voltage to the electrically heated catalyst (15) by the controller (30) is started to the time when the target electrical energy reaches a standard amount of electrical energy (predetermined value) (S106) (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).

In Reference to Claim 4
An abnormality detection apparatus for an electrically heated catalyst according to claim 2 (see rejection to claim 2 above), wherein the specific period is the period from the time when the application of the applied voltage to the electrically heated catalyst (15) by the controller (30) is started to the time when the target electrical energy reaches a standard amount of electrical energy (predetermined value) (S106) (see at least Watanabe Figs. 1-2 and paragraphs 19, 23-27, 36-37 and 41-42).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/744,177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of copending Application No. ‘177 teaches all the recitation of claims 1-4 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/744,883 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of copending Application No. ‘883 teaches all the recitation of claims 1-4 of the current application.


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/744,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of copending Application No. ‘180 teaches all the recitation of claims 1-4 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2012/0004801 A1 to Watanabe (Watanabe) teaches to determine abnormality of the EHC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 19, 2021